Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as
of November 28, 2006 (the “Effective Date”) by and between CharterMac Capital
LLC (the “Company”), and Robert L. Levy (“Executive”). Certain capitalized terms
used in this Agreement are used with the definitions ascribed to them on the
attached Exhibit A, which is incorporated into this Agreement by this reference.

 

WHEREAS, the parties desire to enter into an employment relationship on the
terms and conditions set forth below:

 

 

THEREFORE, the parties, intending to be legally bound, agree as follows:

 

1.     Employment. The Company will employ Executive, and Executive will be
employed by the Company, during the Employment Period (as defined below) on and
subject to the terms and conditions contained in this Agreement. Unless
terminated earlier pursuant to Section 4 hereof, the Employment Period shall
begin upon the date hereof (“Effective Date”) and shall continue for a period of
five (5) years from such date, until November 27, 2011, (“Initial Period”);
provided that such period shall automatically be extended for additional periods
of one year commencing on the fifth anniversary of the Effective Date, November
27, 2011, and each anniversary thereof (such additional period the “Additional
Period”) unless either party has given written notice to the other that such
party does not want to extend the term of this Agreement, such notice to be
given at least sixty (60) days prior to the end of the Initial Period or the
Additional Period(s), as applicable (the Initial Period and the Additional
Period(s), if applicable, collectively, the “Employment Period”).

 

2.     Duties. During the Employment Period, Executive will serve as Chief
Financial Officer (“CFO”) of CharterMac and will have the title of Senior
Managing Director of the Company. Executive will also work in the capacity of
CFO of American Mortgage Acceptance Company (“AMAC”). During the Employment
Period, Executive shall report to Marc Schnitzer, or his successor as the Chief
Executive Officer of CharterMac (the “CEO”). Executive shall have all the
authority and job duties and responsibilities customarily associated with the
position of CFO. In addition, Executive will perform such related and other
duties as shall be reasonably assigned to Executive from time to time by the
CEO. Executive will devote substantially all of his business time, best efforts
and ability to the business of the Company and its affiliates, will faithfully
and diligently perform Executive’s duties pursuant to this Agreement, will
comply with the overall policies established by the Company and/or CharterMac
and will do all things reasonably in Executive’s power to promote, develop and
extend the Company’s business. Executive shall be based in the Company’s New
York City office. Upon request, the Executive shall also serve as an officer,
director or trustee of any entity controlled by, controlling or under common
control (within the meaning of Rule 12b-2 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) with, the Company (an
“Affiliate”) for no additional compensation. Any compensation paid to the
Executive by any Affiliate shall reduce the Company’s obligations hereunder by
the amount of such compensation (but shall be deemed to have been paid by the
Company for purposes of calculating any benefit or severance obligations to the
Executive under this Agreement).

 

--------------------------------------------------------------------------------

 

3.     Compensation and Benefits. During the Employment Period, the Company will
pay and provide Executive as compensation for Executive's services pursuant to
this Agreement the consideration specified and determined in accordance with
this Section 3, in each case subject to all withholdings required by applicable
law.

 

 

a.

Salary. As compensation for services hereunder, during the Employment Period the
Company shall pay the Executive a base salary, payable in equal installments in
accordance with the Company’s procedures, at an annual rate of $325,000, less
such deductions or amounts to be withheld as required by applicable law and
regulations and deductions authorized by the Executive in writing (the “Salary”)
Executive’s Salary shall be subject to increase in the sole and absolute
discretion of the Chief Executive Officer of CharterMac.

 

 

b.

Discretionary Bonus. For each fiscal year of service to the Company, Executive
shall be eligible to receive a discretionary cash bonus (“Discretionary Bonus”)
of such amount (if any) as the CEO may determine in his sole and absolute
discretion. Executive’s target Discretionary Bonus shall be 300% of his Salary,
which may be adjusted up or down depending on Executive’s performance as
determined in the sole and absolute discretion of the CEO. Such Discretionary
Bonus, if any, will be payable at the end of February of the year following the
year for which the bonus is awarded or at such earlier or later time as the
CEO’s bonus is payable. If Executive is awarded a Discretionary Bonus that is
equal to or less than 200% of his then Salary, the Discretionary Bonus will be
paid in cash. If Executive is awarded a Discretionary Bonus that is greater than
200% of his then Salary, it shall be paid as follows: (i) the Discretionary
Bonus up to 200% of Executive’s Salary shall be paid in cash, and (ii) for the
amount of the Discretionary Bonus greater than 200% of the Salary, 50% will be
paid in cash and 50% will be paid in restricted stock, which shall vest ratably
(and thus become non-forfeitable) in equal increments of 1/3, 1/3 and 1/3 on the
first, second and third anniversaries of the date that the Discretionary Bonus
is granted provided, except to the extent otherwise provided in this Agreement,
that Executive is still employed by the Company on such vesting date.

 

 

c.

Share Grant. Executive will be granted, effective as of the Effective Date,
restricted common shares of CharterMac valued (as of the Effective Date) at
$1,250,000 (collectively, the “Share Grant”) under and subject to the terms of
the CharterMac Amended and Restated Incentive Share Plan (the “Incentive Plan”).
The Share Grant shall vest and become exercisable over the course of five years
in five equal installments on each of the first five anniversaries of the
Effective Date, provided, except to the extent otherwise provided in this
Agreement, that Executive is continuously employed by the Company on each such
vesting date. Once vested, the Share Grant shall be non-forfeitable. Except to
the extent otherwise provided in this Agreement, the Share Grant shall be
subject to the terms of the applicable award agreement(s) from CharterMac

 

- 2 -

 

--------------------------------------------------------------------------------

 

evidencing the Share Grant. Notwithstanding anything to the contrary contained
herein or in the documents governing the Share Grant, upon (x) a Change of
Control (as defined Exhibit A) or (y) Executive’s termination of employment with
the Company and its affiliates, any unvested portion of the Share Grant (and, in
the case of a Change of Control, any unvested restricted stock issued to the
Executive under Section 3.b.) shall immediately vest in full, unless such
termination is by the Company or any of its affiliates for Cause or by Executive
without Good Reason, in which event any unvested portion of the Share Grant
shall be forfeited. The award agreement(s) will be in the form generally used
for similarly situated employees.

 

 

d.

Automobile Allowance. During the Employment Period, the Company will provide
Executive with a pre-tax automobile allowance of $1,500 per month.

 

 

e.

Life Insurance. At its expense, the Company will provide life insurance coverage
to Executive of not less then $500,000.

 

 

f.

Vacation. Executive shall be entitled to twenty (20) days vacation per year for
each year this Agreement is in effect. All vacation shall be taken at such times
as shall be agreed upon by the CEO. Executive shall have the right to carry over
up to ten (10) vacation days from one calendar year to the next. In addition to
the twenty (20) vacation days, Executive shall be entitled to take additional
vacation days for religious observances and Company holidays.

 

 

g.

Benefits. Executive will be entitled to participate in any fringe benefit and
other employee benefit plans and programs generally available to similarly
situated executives of the Company as in effect from time to time, including
medical, dental, life and disability insurance, to the extent that Executive may
be eligible to do so under the applicable provisions of the plans and programs
providing such benefits.

 

 

h.

Expenses. Executive shall be entitled to reimbursement of amounts incurred by
him in connection with the performance by him of his duties and obligations
hereunder in accordance with the Company’s expense reimbursement policy
applicable generally to similarly situated executives of the Company
(“Reimbursable Amounts”). Executive shall apply for all reimbursements for a
particular calendar year not later than forty-five (45) days after it ends, and
payment shall occur not later than two and one-half months after the end of the
calendar year to which the Reimbursable Amounts relate.

 

 

i.

Tax Preparation. Executive shall be entitled to reimbursement for actual
expenses he incurs for preparation of his federal, state, and local income tax
returns upon presentation of valid proof of expenses.

 

4.     Termination; Severance Benefits. The Employment Period and Executive’s
employment with the Company will terminate upon the first to occur of the
following and the Company shall

 

- 3 -

 

--------------------------------------------------------------------------------

 

make the following payments and no other payments upon the occurrence of such
event, subject in all cases to the terms and conditions of Section 10(e) hereof:

 

 

a.

Death. If Executive dies during the Employment Period, the Termination Date will
be the date of Executive’s death. In such event, the Company shall pay
Executive’s estate within thirty (30) days of the date of Executive’s death, a
death benefit equal to: (i) Executive’s earned but unpaid Salary, any accrued
automobile allowance, any Reimbursement Amounts for the period prior to
termination, any accrued but unused vacation, and any declared but unpaid
Discretionary Bonus (collectively “Entitlements”); (ii) any rights to which
Executive is entitled in accordance with plan provisions under any employee
benefit plan, fringe benefit or incentive plan (“Benefit Rights”); (iii)
additional benefits (if any) in accordance with the applicable terms of
applicable Company plans, programs and arrangements (“Company Arrangements”);
and (iv) severance compensation equal to twelve (12) months of Executive’s then
current Salary and 100% of the amount of the Executive’s most recently declared
and paid Discretionary Bonus (“Severance Pay”). In addition, any unvested
options awarded to the Executive under the Incentive Plan and other unvested
equity shall fully vest upon the Termination Date of the Executive.

 

 

b.

Total Disability. If Executive incurs a Total Disability (as defined below), the
Termination Date will be the date Executive (or Executive’s beneficiary or
representative) is determined to have incurred a Total Disability (the
"Disability Payment Date"). In such event the Company shall pay Executive (or
Executive’s beneficiary or representative) within thirty (30) days of the
Disability Payment Date, a disability benefit equal to: (i) the Entitlements;
(ii) Benefit Rights; (iii) Company Arrangements; and (iv) Severance Pay. In
addition, any unvested options awarded to the Executive under the Incentive Plan
and other unvested equity shall fully vest upon the Termination Date of the
Executive. Further, all medical and dental, disability and life insurance then
provided to senior executives of the Company shall be continued following the
Termination Date for a period of twelve (12) months, or at the discretion of the
Company, a cash payment shall be made in lieu of such benefits. For these
purposes, a “Total Disability” shall be deemed to have occurred if in the
judgment of the a physician jointly selected by the Company and the Executive,
the Executive shall become physically or mentally disabled, whether totally or
partially, such that the Executive is unable to perform the Executive’s
principal services hereunder for (A) a period of six consecutive months or (B)
for shorter periods aggregating six months during any twelve-month period.

 

 

c.

Termination for Cause; Resignation without Good Reason. Executive's employment
may be terminated by the Company for Cause at any time upon written notice from
the Company to Executive. The Company’s notice must set forth the facts or
circumstances constituting Cause and specify the Termination Date. Executive may
resign without the existence of Good Reason at any time

 

- 4 -

 

--------------------------------------------------------------------------------

 

upon not less than thirty (30) days written notice to the Company. The Company
may accept Executive’s resignation effective as of the date specified by
Executive in his notice to the Company or it may accelerate Executive’s
resignation date to be effective as of any earlier date following receipt of
such notice. Upon the occurrence of either such event, the Company shall only be
obligated: (i) to pay Executive the Entitlements; and (ii) to provide Executive
with the Benefits Rights and the Company Arrangements. All of Executive’s vested
options shall remain exercisable to the extent required by the terms of the
Incentive Plan and/or other applicable plans. All of Executive’s unvested
options shall be forfeited.

 

 

d.

Termination Without Cause or Resignation for Good Reason. Executive may be
terminated by the Company without Cause upon not less than thirty (30) days’
written notice to Executive. The Company’s notice must specify the Termination
Date. Executive may resign if Good Reason exists upon not less than ten (10)
days’ written notice to the Company. Executive’s notice must set forth the facts
and circumstances constituting Good Reason and specify the Termination Date.

 

If Executive’s employment is terminated by the Company without Cause or
Executive terminates his employment with the Company for Good Reason, Executive
shall have no further rights or claims hereunder or with regard hereto except
that, subject to his execution (within 30 days after delivery to Executive) of a
release running to the Company and its related entities and their respective
partners, shareholders, officers, directors and employees of all claims relating
to his employment and termination substantially in the form of Exhibit B (with
only such reasonable changes therein as may be deemed by counsel to the Company
to be required to comply with applicable law at the time of delivery of such
release) (the “Release”): (i) the Company will pay Executive a separation
payment equal to the Entitlements and Severance Pay; (ii) Executive will be
entitled to the Benefits Rights and the Company Arrangements; and (iii) all
medical and dental, disability and life insurance then provided to senior
executives of the Company shall be continued following the Termination Date for
a period of twelve (12) months, or at the discretion of the Company, a cash
payment shall be made in lieu of such benefits. If Executive elects not to sign
and deliver the Release, then the Company shall have no obligation to pay
Executive the monies and benefits described in the prior sentence. Further, any
unvested options awarded to the Executive under the Incentive Plan and other
unvested equity shall fully vest upon the Termination Date of the Executive.

 

 

e.

Expiration of the Employment Period. In the event that the Company does
not-renew this Agreement and as a result Executive’s employment terminates,
Executive shall have no further rights or claims hereunder or with regard hereto
except that, subject to his execution (within 30 days after delivery to
Executive) of the Release: (i) the Company will pay Executive a separation
payment equal to the Entitlements and Severance Pay; and (ii) Executive will be
entitled to the Benefits Rights and the Company Arrangements. Further, all
medical and dental, disability and life insurance then provided to senior
executives of the Company

 

- 5 -

 

--------------------------------------------------------------------------------

 

shall be continued following the Termination Date for a period of twelve (12)
months, or at the discretion of the Company, a cash payment shall be made in
lieu of such benefits. If Executive elects not to sign and deliver the Release,
then the Company shall have no obligation to pay Executive the monies and
benefits described in the prior sentence. Further, if the Executive executes the
Release, the vesting of any unvested options awarded to the Executive under the
Incentive Plan and other unvested equity shall be accelerated by two years.

 

 

f.

Change in Control. If, during the Employment Term, the Executive’s employment is
terminated by the Company in anticipation of, or within one year after a Change
in Control (other than as a result of Cause, death or Disability), or by the
Executive for Good Reason within one year after a Change in Control, the Company
shall have no liability or further obligation to the Executive and the Executive
shall have no further rights or claims hereunder or with regard hereto except
that, subject to his execution (within 30 days after delivery to Executive) of
the Release: (i) the Company will pay Executive the Entitlements and a
separation payment equal to twenty-four months of Executive’s then current
Salary and 150% of the amount of the Executive’s most recently declared and paid
Discretionary Bonus; (ii) Executive will be entitled to the Benefits Rights and
the Company Arrangements; and (iii) all medical and dental, disability and life
insurance then provided to senior executives of the Company shall be continued
following the Termination Date for a period of twenty-four (24) months, or at
the discretion of the Company, a cash payment shall be made in lieu of such
benefits. If Executive elects not to sign and deliver the Release, then the
Company shall have no obligation to pay Executive the monies and benefits
described in the prior sentence. Further, any unvested options awarded to the
Executive under the Incentive Plan and other unvested equity shall fully vest
upon the Termination Date of the Executive. For purposes of this Section 4(f),
the Termination Date shall be Executive’s last day of employment with the
Company.

 

 

g.

Immediate Cessation of Employment. If the Company gives notice to Executive
pursuant to subsection (c) above, or Executive gives notice to the Company
pursuant to subsection (c) above, the Company may further direct Executive to
immediately cease Executive’s activities on behalf of the Company, to remove
Executive’s personal belongings from the premises of the Company and/or to
discontinue using any of the Company’s facilities.

 

h.

Cooperation. The Executive agrees to cooperate with the Company, during the
Employment Period and thereafter (including following the Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its Affiliates in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any Affiliate, in any such action,
suit, or proceeding, by providing information and meeting and consulting with:
(i) the Board or its representatives or counsel, (ii) representatives or counsel
to the Company, and/or (iii) any Affiliate as reasonably requested.. The Company
agrees to reimburse the

 

- 6 -

 

--------------------------------------------------------------------------------

 

Executive, for all reasonable expenses actually incurred in connection with his
provision of testimony or assistance.

 

 

i.

409A Tax Liability. Notwithstanding anything elsewhere to the contrary in this
Section 4, the Company will be not be required to (and will not) extend the
period of Executive’s exercisable options if doing so trigger any liability for
additional tax and/or penalties under Section 409A of the Code.

5.

Non-Competition Agreement.

 

 

a.

Executive absolutely and unconditionally covenants and agrees with the Company
that, during his employment with the Company or its Affiliates and for a period
of twelve (12) months following Executive’s termination for any reason
whatsoever (the “Noncompete Period”) and provided the Company has not waived any
material breach of his post-termination obligations, Executive will not, either
directly or indirectly, solely or jointly with any other person or persons, as
an employee, consultant, or advisor (whether or not engaged in business for
profit), or as an individual proprietor, partner, shareholder, director,
officer, joint venturer, investor, lender, or in any other capacity, engage in a
Competitive Business (as defined in Exhibit A) (i) as conducted as of the date
of execution of this Agreement; (ii) as conducted during the term of this
Agreement; or (iii) as proposed to be conducted by the Company Group as of the
Termination Date (collectively, “Competition”).

 

 

b.

If a court or arbitration panel concludes through appropriate proceedings that
the Executive has breached the covenant set forth in this Section 5, the term of
the covenant shall be extended for a term equal to the period for which the
Executive is determined to have breached the covenant.

 

6.     Covenant Not to Disclose. Executive agrees that, by virtue of the
performance of the normal duties of his position with the Company and by virtue
of the relationship of trust and confidence between the Executive and the
Company, he possesses certain data and knowledge of operations of the Company
Group which are proprietary in nature and confidential. The Executive covenants
and agrees that he will not, at any time, whether during the term of this
Agreement or otherwise, reveal, divulge or make known to any person (other than
the Company Group) or use for his own account, any confidential or proprietary
record, data, model, trade secret, pricing policy, bid amount, bid strategy,
rate structure, personnel policy, method or practice of obtaining or doing
business by the Company Group, or any other confidential or proprietary
information whatsoever (the “Confidential Information”), whether or not obtained
with the knowledge and permission of the Company and whether or not developed,
devised or otherwise created in whole or in part by the efforts of the
Executive. The Executive further covenants and agrees that he shall retain all
such knowledge and information which he shall acquire or develop respecting such
Confidential Information in trust for the sole benefit of the Company and its
successors and assigns. Executive shall not, without the prior written consent
of the Company, unless compelled pursuant to the order of a court or other
governmental or legal

 

- 7 -

 

--------------------------------------------------------------------------------

 

body having jurisdiction over such matter, communicate or divulge any such
Confidential Information to anyone other than the Company and those designated
by it. In the event Executive is compelled by order of a court or other
governmental or legal body to communicate or divulge any Confidential
Information to anyone other than the Company and those designated by it,
Executive shall promptly notify the Company of any such order and shall
cooperate fully with the Company (and the owner of such Confidential
Information) in protecting such information to the extent possible under
applicable law. Nothing in this Section 6 is intended to, or shall, prohibit
Executive from discuss any matters with his attorney for the purposes of seeking
legal advice, provided that Executive notifies his attorney of Executive’s
obligations under this section.

 

7.     Non-Interference Covenant. Executive covenants and agrees that he will
not, at any time, whether during the Employment Period and the Noncompete
Period, directly or indirectly, for whatever reason, whether for his own account
or for the account of any other person, firm, company or other organization: (i)
solicit for employment, employ, or otherwise deal with in a manner which
interferes with the Company Group’s relationship with any person or entity who
is an employee, officer, director or independent contractor of the Company Group
at any time or who constitutes a bona fide prospective employee, officer,
trustee, director or independent contractor of the Company Group, unless such
person or entity shall no longer be actively employed, or engaged by the Company
Group and shall no longer constitute a bona fide prospective employee, officer,
director or independent contractor of the Company Group; provided, however,
Executive will not be deemed to be in violation of this clause (i) if an
employee of the Company Group is hired by Executive’s future employer provided
that Executive did not otherwise violate this provision; (ii) interfere in any
manner with any of the Company Group's contracts or relationships with any
investor, customer, client or supplier (of services or tangible or intangible
property) of the Company Group, or any person or entity who is a bona fide
prospective, investor customer, client or supplier of the Company Group; (iii)
solicit or otherwise interfere with any existing or proposed contract or
relationship between the Company Group and any other party or (iv) speak or
write in any manner which is disparaging of the Company Group, its business
practices, employees, officers, trustees or directors.

 

8.     Business Materials and Property Disclosure. All written materials,
records and documents made by the Executive or coming into his possession
concerning the business or affairs of the Company Group shall be the sole
property of the Company Group and, upon termination of his employment with the
Company, the Executive shall deliver the same to the Company and shall retain no
copies. The Executive shall also return to the Company all other property in his
possession owned by the Company upon termination of his employment.

 

9.     Breach by Executive. It is expressly understood, acknowledged and agreed
by the Executive that (i) the restrictions contained in Sections 5, 6, 7 and 8
of this Agreement represent a reasonable and necessary protection of the
legitimate interests of the Company and that his failure to observe and comply
with his covenants and agreements in those Sections will cause irreparable harm
to the Company; (ii) it is and will continue to be difficult to ascertain the
nature, scope and extent of the harm; and (iii) a remedy at law for such failure
by Executive will be inadequate. Accordingly, it is the intention of the parties
that, in addition to any other rights and remedies which the Company may have in
the event of any breach of said Sections, the

 

- 8 -

 

--------------------------------------------------------------------------------

 

Company shall be entitled, and is expressly and irrevocably authorized by
Executive, to demand and obtain specific performance, including without
limitation temporary and permanent injunctive relief, and all other appropriate
equitable relief against Executive in order to enforce against Executive, or in
order to prevent any breach or any threatened breach by Executive, of the
covenants and agreements contained in those Sections in any court of competent
jurisdiction without the need to post any bond or undertaking. If any
restriction with regard to competition is found by any court of competent
jurisdiction, or an arbitrator, to be unenforceable because it extends for too
long a period of time or over too great a range of activities, or in too broad a
geographic area, it shall be interpreted to extend over the maximum period of
time, range of activities or geographic area to which it may be enforceable and
the Company shall have no further obligations hereunder.

 

10.

General Provisions.

 

 

a.

Except insofar as Executive may be subject to general policies adopted by the
Company from time to time, this Agreement contains the entire agreement between
the parties with respect to its subject matter, and all prior other
representations, warranties, conditions or agreements relating to the subject
matter of this Agreement, whether or not reduced to writing in whole or part,
are hereby revoked, terminated and declared to be null and void. There shall be
no contractual or similar restrictions on Executive’s right to terminate his
employment with the Company or its affiliates, or on his post-employment
activities, other than restrictions expressly set forth in this Agreement.

 

 

b.

The waiver by any party of any breach or default of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach
or default of the same or any other provision of this Agreement. This Agreement
may not be changed orally, but only by an instrument in writing duly executed on
behalf of the party against which enforcement of any waiver, change,
modification, consent or discharge is sought.

 

 

c.

This Agreement is binding upon and will inure to the benefit of the Company,
Executive and their respective successors, assigns, heirs and legal
representatives. Insofar as Executive is concerned, this Agreement is personal
and Executive's duties under it may not be assigned or delegated. The Company
may assign or delegate its rights or obligations under this Agreement to any
successor owner of the Company’s business, and, if ownership of the Company’s
business is transferred or the Company is merged with or consolidated into
another entity, the Company will cause the successor to assume all of the
Company’s obligations under this Agreement.

 

 

d.

The existence, terms, and conditions of this Agreement are and shall be deemed
to be fully confidential and shall not be disclosed by Executive or the Company
to any person or entity, except: (i) as may be required by law; (ii) by
Executive to his accountant to the extent necessary to prepare his tax returns;
(iii) by Executive

 

- 9 -

 

--------------------------------------------------------------------------------

 

to his family and attorney; (iv) by the Company or any Affiliate of the Company
to their attorneys and human resources personnel or to any entity which shall
have executed a confidentiality agreement with the Company or any Affiliate of
the Company; (v) by Executive to any lender, condominium or cooperative board,
or other entity or person that may require employment or other financial
information for bona fide reasons that are not competitive with the Company,
provided that the financial terms of this Agreement may not be disclosed to any
potential employer that is a competitor of the Company, and that Executive gives
each such person to whom disclosure is made notice of the confidentiality
provisions of this Agreement. Notwithstanding the foregoing Executive shall not
be prohibited from disclosing the general terms of his compensation to
prospective Employers.

 

 

e.

The Company may withhold from any and all amounts payable to Executive hereunder
pursuant to such federal, state and local taxes as may be required to be
withheld pursuant to any applicable laws or regulation. The Executive is solely
responsible for the payment of any tax liability (including any taxes and
penalties arising under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) that Executive incurs as a result of any payments or
benefits that the Executive receives pursuant to this Agreement. The Company
shall not have any obligation to pay the Executive for any such tax liabilities.
Nevertheless, if the Company reasonably determines that any payments or benefits
pursuant to Section 4 above would cause the Executive to incur liability for
additional tax and/or penalties under Section 409A of the Code, then the Company
(of its own initiative or upon request of the Executive) may suspend such
payments or benefits until the end of the six-month period immediately following
termination of the Executive’s employment (the “409A Suspension Period”). As
soon as reasonably practical after the end of the 409A Suspension Period, the
Company will make a lump-sum payment to the Executive, in cash, in an amount
equal to any payments and benefits that the Company does not make on account of
the 409A Suspension Period. At the close of the 409A Suspension Period, the
Executive will receive any remaining payments and benefits due pursuant to
Section 4 in accordance with the terms of that Section (as if there had not been
any suspension beforehand). Notwithstanding the foregoing, in the event that
this Agreement or any payment or benefit paid to the Executive hereunder is
deemed to be subject to Section 409A of the Code in a manner that imposes
additional tax and/or penalties thereunder, Executive and the Company agree to
negotiate in good faith to adopt such amendments that are necessary to comply
with Section 409A of the Code in a manner that would not impose additional tax
and/or penalties thereunder or to exempt such payments or benefits from Section
409A of the Code.

 

 

f.

In the event of any dispute between the Company and Executive, including with
regard to this Agreement or Executive’s employment with or termination from the
Company, other than an action for injunctive relief pursuant to Sections 5, 6, 7
and 8 hereof, such dispute shall be resolved pursuant to the employment
arbitration rules of the American Arbitration Association (“AAA”) by arbitration

 

- 10 -

 

--------------------------------------------------------------------------------

 

conducted in New York City, New York. The decision of the arbitrator or
arbitrators shall be final and binding on the parties hereto and may be entered
in any court having jurisdiction. Each party shall bear its own costs of
arbitration, including without limitation, attorneys’ fees and witness expenses.
All other costs of the arbitration, including the fees of the arbitrator, the
cost of any record or transcript of the arbitration, administrative fees and
other fees and costs shall be paid one half by the Company and one half by the
Executive. Notwithstanding the foregoing, the arbitrator may, in his or her
discretion, award reasonable attorneys’ fees (in addition to any other damages,
expenses or relief awarded) to the prevailing party.

 

g.

All notices hereunder shall be given in writing and shall be either delivered
personally, or sent by certified or registered mail, return receipt requested,
addressed to the other party at such party’s address on the books of the Company
or at the Company's executive offices (to the attention of the General Counsel),
as the case may be. Notices shall be deemed given when received, or two (2)
business days after mailing, whichever is earlier.

 

 

i.

The parties have entered into this Agreement in the belief that its provisions
are valid, reasonable and enforceable. If any one or more of the provisions
shall be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained therein.

 

 

j.

Executive acknowledges that the prohibitions and restrictions set forth in this
Agreement are reasonable and necessary for the protection of the business of the
Company, that the restrictions and prohibitions here will not prevent him from
earning a livelihood after the termination of Executive’s employment and that
part of the compensation paid and benefits provided to Executive are in
consideration for entering into this Agreement.

 

 

k.

This Agreement is governed by, and is to be construed in accordance with, the
law of the State of New York without reference to the conflicts of laws
principles thereof. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 

l.

The Executive shall perform all services in accordance with the applicable
policies, procedures and rules established by the Company or CharterMac. In
addition, the Executive, shall comply with all laws, rules and regulations that
are generally applicable to the Company, its Affiliates and their employees,
trustees, directors and officers. To the extent that the terms of this Agreement
conflict with any rule, policy, procedure established by the Company, the terms
of this Agreement will control.

 

 

- 11 -

 

--------------------------------------------------------------------------------

 

 

m.

The section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties and shall not in any way
affect the meaning or interpretation of this Agreement. All references in this
Agreement to Sections are to sections of this Agreement, unless otherwise
indicated. Further, the parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumptions or burden of proof will arise
favoring or disfavoring any party by virtue of authorship of any provisions of
this Agreement.

 

 

n.

The provisions of Sections 4(h), 5, 6, 7, 9, 10(f) and 11 of this Agreement
shall survive and shall continue to be binding upon the Executive and the
Company notwithstanding the termination of this Agreement for any reason
whatsoever.

 

 

o.

The parties warrant and represent that each has the legal capacity and authority
to enter into this Agreement.

 

11. Indemnification and D&O Insurance. The Company shall indemnify the Executive
and provide Executive with the advancement of expenses to the fullest extent
provided for like senior executives providing services for the Company. During
the Employment Period and for a period of six years thereafter, the Company
shall maintain directors’ and officers’ insurance coverage for Executive.

 

12.        Legal Fees. The Company shall reimburse the Executive for the
Executive’s reasonable legal expenses incurred in negotiating the terms of this
Agreement in an amount not to exceed $5,000.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Effective Date.

 

EXECUTIVE:

CHARTERMAC CAPITAL LLC

 

 

__________________________________

By__________________________________

Name: Robert L. Levy

Name: Marc D. Schnitzer

 

Title:

Chief Executive Officer

 

 

- 12 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DEFINITIONS

 

When used in the Executive Employment Agreement to which this Exhibit A is
appended (the “Agreement”), the following terms have the following meanings. Any
capitalized terms used below which are defined in the Agreement are used with
the meanings ascribed to them in the Agreement.

 

“Cause” means: (A) the Executive’s conviction of, plea of nolo contendere to,
plea of guilty to, or written admission of the commission of, a felony; (B) any
breach by the Executive of any material provision of this Agreement; (C) any act
by the Executive involving dishonesty, moral turpitude, fraud or
misrepresentation with respect to his duties for the Company or its Affiliates,
which has caused material harm to the Company; (D) Executive’s failure to follow
reasonable directions from the CEO, the board of directors of the Company, or
the board of directors of CharterMac; (E) any violation of a provision of the
written Code of Conduct of the Company or other similar written policies of the
Company (or failure to agree to observe the code of conduct) as in effect from
time to time, which violation has a material adverse effect on the Company or
its Affiliates; or (F) gross negligence or willful misconduct on the part of the
Executive in the performance of his duties, responsibilities or obligations as
set forth in this Agreement; provided, that in the case of a breach set forth in
clause (B) above, such breach shall continue for a period of thirty (30) days
following written notice thereof by the Company to the Executive.

 

“Change of Control” as used herein shall be deemed to have occurred if: (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), which is not
an Affiliate of CharterMac is or becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of CharterMac representing 50.1% or more of the combined voting power
of CharterMac’s then outstanding securities; (ii) any consolidation or merger of
CharterMac with or into any other corporation or other entity or person (other
than an Affiliate of CharterMac) in which the shareholders of CharterMac prior
to such consolidation or merger own or owns less than 50.1% of CharterMac’s
voting power immediately after such consolidation or merger (excluding any
consolidation or merger effected exclusively to change the domicile of
CharterMac); (iii) a sale of all or substantially all of the assets of
CharterMac or (iv) a liquidation or dissolution of CharterMac; provided, that no
Change of Control shall be deemed to occur with respect to any of the
above-referenced events if after such event Executive continues to be an
employee of a company that is an Affiliate of CharterMac and continues to have
duties and functions and compensation consistent with those referenced herein
(unless Executive refuses or terminates such employment without Good Reason).

 

“Company Group” means CharterMac or its Affiliates, including, without
limitation, American Mortgage Acceptance Company, Charter Mac Corporation,
CharterMac Capital Company LLC, CharterMac Capital LLC, CharterMac Mortgage
Capital Corporation, CharterMac Mortgage Partners Corp., Centerbrook Holdings
LLC, ARCap Investors, L.L.C. and ARCap REIT, Inc.

 

--------------------------------------------------------------------------------

 

“Competitive Business” means any of the businesses of the Company Group,
including, without limitation:

 

(A) engaging, participating, or being involved directly or indirectly in any
respect in the business of analyzing, structuring, marketing, investing in or
assisting any person or entity in the analysis, structuring, marketing or
investing in (i) real estate related asset-backed securities, including, but not
limited to, collateralized debt obligation vehicles, or (ii) real estate
investments relating to the allocation of benefits under the Community
Reinvestment Act.

 

(B) engaging, participating, or being involved directly or indirectly in any
respect in the business of analyzing, investing in, purchasing or assisting any
person or entity in the analysis, investment in or purchase of non-investment
grade Commercial Mortgage Backed Securities (including servicing loans or
originating loans) other than for Executive’s own account or by way of
investment by Executive in less than five percent (5%) of the outstanding stock
or other securities or a publicly traded entity;

 

(C) arranging for or providing, directly or indirectly, debt and/or equity
financing products or services to developers or owners of real property other
than for Executive’s own account or by way of investment by Executive in less
than five percent (5%) of the outstanding stock or other securities or a
publicly traded entity;

 

(D) engaging, participating, or being involved directly or indirectly in any
respect in the business of the syndication and sale of housing tax credits,
historic rehabilitation tax credits, new markets tax credits or home ownership
tax credits other than for Executive’s own account or by way of investment by
Executive in less than five percent (5%) of the outstanding stock or other
securities or a publicly traded entity; or

 

(E) providing credit intermediation relating to debt or equity interests in real
property other than for Executive’s own account or by way of investment by
Executive in less than five percent (5%) of the outstanding stock or other
securities or a publicly traded entity.

 

“Fiscal Year” means the fiscal year of the Company which is the period
commencing January 1 and ending December 31 of each calendar year.

 

“Good Reason” shall mean the occurrence of the following events without the
Executive’s prior written consent, provided that such occurrence is not cured
within thirty (30) days of the Executive giving the Company written notice
thereof: (A) assignment of the Executive to duties materially inconsistent with
the Executive’s positions as described in Section 1 hereof, or any significant
diminution in the Executive’s duties or responsibilities, other than in
connection with the termination of the Executive’s employment for Cause or Total
Disability or by the Executive other than for Good Reason; (B) any material
breach by the Company of its obligations under this Agreement which continues
for a period of thirty (30) days after notice to the Company; (C) a change in
the location of the Executive’s principal place of employment to a location
outside of the general New York metropolitan area; (D) there is a reduction in
the Executive’s Base Salary or a material reduction in the aggregate package of
benefits provided to the Executive under this Agreement; (E) the Company’s
delivery to the Executive of the Company’s notice not to extend

 

--------------------------------------------------------------------------------

 

the term of this Agreement; or (F) any failure of the Company to obtain the
assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within 15
days after any merger, consolidation, sale or similar transaction.

 

“Termination Date” means the effective date of termination of the Employment
Period and Executive’s employment with the Company, regardless of the cause of
such termination.

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF GENERAL RELEASE

 

It hereby is agreed, by and among CharterMac Capital LLC ("Employer"), and
_________________ ("Employee"), as follows:

 

1.           [The Employee submits, and the Employer accepts, his permanent
resignation from employment effective ___________][The Employer requests and the
Employee submits to his termination from employment effective ___________].
Employee hereby waives any and all rights or claims to reinstatement or
reemployment by the Employer. Reference is made to that certain agreement dated
as of ___________, 2006 between the Employer and the Employee (the "Employment
Agreement").

 

2.           In consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged by the Employee,
Employee, for himself, his heirs, executors, administrators, successors and
assigns, hereby releases and forever discharges the Employer, including any and
all of Employer's subsidiaries, affiliates or related business entities
(including, without limitation, American Mortgage Acceptance Company,
CharterMac, Charter Mac Corporation, CharterMac Capital Company LLC, CharterMac
Mortgage Capital Corporation, CharterMac Mortgage Partners Corp., Centerbrook
Holdings LLC and ARCap Investors, L.L.C.), its or their past, present and future
owners, partners, directors, officers, agents, representatives, and employees or
any of its or their subsidiaries, affiliates, parents, or related business
entities, and its or their respective heirs, executors, administrators,
successors and assigns, of, from and/or for all manner of actions, proceedings,
causes of action, suits, debts, sums of money, accounts, contracts,
controversies, agreements, promises, damages, judgments, claims, and demands
whatsoever, known or unknown, whether arising in law or equity, out of any
federal, state or city constitution, statute, ordinance, bylaw or regulation, or
under the Employment Agreement, arising out of or relating to Employee's
employment by the Employer, including but not limited to the termination of such
employment, all claims of discrimination on the basis of age, alienage,
citizenship, creed, disability, gender, handicap, marital status, national
origin, race, religion sex or sexual orientation, and, without limitation, any
claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Equal Pay Act, the Rehabilitation Act, the
Americans With Disabilities Act, the New York State Human Rights Law, the New
York City Human Rights Law, and any other federal, state or local statute,
ordinance, rule, regulation or order (collectively, “Claims” or “Damages”),
which Employee ever had, now has, or which he, or his heirs, executors,
administrators, successors or assigns can or may have for, or by reason of, any
matter, cause, event, act, omission, transaction or occurrence up to and
including the date of the execution of this Release, arising out of or relating
to Employee's employment by the Employer, including but not limited to the
termination of such employment.

 

3.           The Employer, for itself, its successors, assigns and legal
representatives, hereby releases and forever discharges the Employee, and the

 

 

--------------------------------------------------------------------------------

 

Employee’s heirs, executors, administrators, legal representatives and assigns,
from and against any and all Claims or Damages which the Employer ever had, now
has for, or by reason of, any matter, cause, event, act, omission, transaction
or occurrence up to and including the date of the execution of this Release,
arising out of or relating to Employee’s employment by the Employer; provided,
however, that the Employer is not releasing any claims (“Retained Claims”) with
respect to any act or failure to act by the Employee that constitutes Employee’s
bad faith, gross negligence or willful misconduct or any fraudulent,
intentionally improper, unauthorized or unlawful acts by the Employee, with the
understanding that the Employer is not currently aware of any such acts; and
provided further that any Retained Claims that are not brought in a legal
proceeding against the Employee within eighteen (18) months following the date
of this Release shall be deemed released and forever discharged from and after
the date which is eighteen (18) months following the date of this Release.

 

4.           (a)         Except with respect to continuing obligations under and
amounts owed pursuant to the Employment Agreement and any vested benefits under
the Employer’s employee benefit plans or those of its subsidiaries or
affiliates, Employee covenants not to in any way cause to be commenced or
prosecuted, or to commence, maintain or prosecute any action, charge, complaint
or proceeding of any kind, on his own behalf or as a member of any alleged class
of persons, in any court or before any administrative or investigative body or
agency (whether public, quasi-public or private), against the Employer, or any
of its subsidiaries, parents, affiliates, related business entities, or their
respective successors or assigns, or any individual now or previously employed
by the Employer, or by any of its subsidiaries, parents, affiliates, or related
business entities and their successors and assigns, with respect to any act,
omission, transaction or occurrence up to and including the date of this
Agreement.

 

(b)         Employee further represents that he has not commenced, maintained,
prosecuted or participated in any action, charge, complaint or proceeding of any
kind (on his own behalf and/or on behalf of any other person and/or on behalf of
or as a member of any alleged class of persons) that is presently pending in any
court, or before any administrative or investigative body or agency (whether
public, quasi-public, or private), against or involving the Employer, or any of
the Employer's subsidiaries, parents, affiliates, or related business entities,
or their successors or assigns or any individual now or previously employed by
the Employer, or by any of its subsidiaries, parents, affiliates, or related
business entities or their successors and assigns.

 

(c)         The Employer covenants not to in any way cause to be commenced or
prosecuted, or to commence, maintain or prosecute any action, charge, complaint
or proceeding of any kind in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Employee with respect to any act, omission, transaction or occurrence up to
an including the date of this Release relating to the Employer's employment of
the Employee or the termination of his employment; provided, however, that the
Employer is not waiving and shall not waive such right with respect to any act
or failure to act by the Employee that constitutes Employee’s bad faith, gross
negligence or willful misconduct or any

 

 

--------------------------------------------------------------------------------

 

fraudulent, intentionally improper, unauthorized or unlawful acts by the
Employee. [As of the date of this Release, the Employer is not aware of any act
or failure to act by the Employee that would give rise to any action, charge,
complaint or proceeding of any kind in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Employee.] 1

 

(d)         The Employer represents that it has not commenced, maintained,
prosecuted or participated in any action, charge, complaint or proceeding of any
kind that is presently pending in any court, or before any administrative or
investigative body or agency (whether public, quasi-public, or private), against
or involving the Employee or relating to the Employee’s employment with the
Employer or the termination of his employment.

 

5.           Employee acknowledges that he has been fully and fairly represented
by counsel in connection with the execution and delivery of this Release, the
terms of which have been explained to him.

 

6.           Employee acknowledges that he has considered fully the terms of
this Agreement before signing; that he has read this Agreement in its entirety
and understands its terms; that he agrees to all terms and conditions contained
herein; that he is signing this Agreement knowingly and voluntarily; and, that
he intends to abide by its terms in all respects.

 

7.           This Agreement shall be construed and enforced in accordance with
the laws of the State of New York without regard to New York's choice of law
provisions. Any action to enforce this Agreement shall be brought in the New
York State Supreme Court, County of New York. The parties hereby consent to such
jurisdiction.

 

8.           This Agreement may be executed in more than one counterpart, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

________________________

______________________________

 

Date

[Employee]

 

Signed before me this

____ day of _____, [Year]

 

__________________________

 

Notary Public

 

CHARTERMAC CAPITAL LLC

_________________________

1 This bracketed sentence will be included in the Release if at the time of the
execution of the Release, the Employer is able to make such statement. If at
that time the Employer is not able to make such statement, the Release must be
executed without such sentence.

 

 

 

--------------------------------------------------------------------------------

 

________________________

 

By:______________________________

 

Date

Name:

 

Title:

 

Signed before me this

____ day of _____, [Year]

 

__________________________

 

Notary Public

 

[If at time of execution the Employee is 40 years of age or older, this General
Release is to be modified to comply with the provisions of the Older Workers
Benefit Protection Act or similar legislation]

 

 

 

 



 

 

 

 